PER CURIAM.
Jo Anne Johnson appeals the district court’s order granting the Commissioner of the Social Security Administration’s (“Commissioner”) motion for judgment and affirming the Commissioner’s denial of supplemental security income benefits. We must uphold the decision to deny benefits if the decision is supported by substantial evidence and the correct law was applied. See 42 U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.1996). Having thoroughly reviewed the administrative record, we agree with the district court that substantial evidence supports the Commissioner’s final decision denying supplemental security income benefits. Accordingly, we affirm for the reasons stated by the district court. See Johnson v. Barnhart, No. CA-03-60-2-BO (E.D.N.C. Oct. 6, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED